DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                            Response to Amendment
		Claims 1-14 are currently pending. 
		Amendment filed on 01/04/2022 to the title of the invention have been acknowledged. 

                                               Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                      Allowable Subject Matter

Claim 1 is allowed over the prior art of record. 

In regards to claim 1, US 2018/0146512 A1 discloses a method for manufacturing integrated IR (IR=infrared) emitter elements having an optical filter, comprising: providing a carrier substrate having a target thickness, wherein an insulating material layer and a structured conductive layer 

However, the prior arts of record neither anticipate nor renders obvious the claimed subject matter of the instant application as a whole, either taken alone or in combination, in particular, the prior art of record does not teach placing a filter substrate having a filter carrier substrate and a filter layer on the adhesive spacer elements, so that the filter layer is arranged between the adhesive spacer elements and the filter carrier substrate.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893